DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	Claims 1, 6-8, 10, 15-18 and 22-24 are still rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blednov (Fig. 3) (of record) for reasons of record.
	Regarding claims 2 and 11, wherein the baseband impedance enhancement circuit (LC1, C1) includes at least an inductor (LC1) and a capacitor (C1), and the baseband impedance enhancement circuit (LC1, C1) is configured to provide improved DPD operation.
   
Claim Rejections - 35 USC § 103
Claims 9 and 25 are still rejected under 35 U.S.C. 103(a) as being unpatentable over Blednov  (Fig. 3) in view of Canning et al (Fig. 2) (of record) for reasons of record.

Allowable Subject Matter
Claims 3-5, 12-14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regard to claims 1, 6-10, 15-18 and 22-25, applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. Applicant argues that BLEDNOV does not teach nor fairly disclose an “amplifier comprising ---- a baseband impedance enhancement circuit having at least one reactive element coupled to the input matching network, wherein the baseband impedance enhancement circuit is configured to reduce resonances of a baseband termination” as recited by claim 1. Examiner disagrees with this statement. Contrary to the applicant’s argument, baseband impedance enhancement circuit (LC1, C1) in Fig. 3 of BLEDNOV reduces resonances of a baseband termination since it (LC1, C1) is located at between the input terminal (IBP) of the amplifier circuit and the input terminal (G1) of the amplifier (T1) as same manner as the applicant’s invention of the baseband impedance enhancement circuit (196, 198 in Fig. 3 of drawing) which is located at between the input terminal (102 in Fig. 3 of drawing) of the amplifier circuit (Fig. 3 of drawing) and the input terminal (110 in Fig. 3 of drawing) of the amplifier (108 in Fig. 3 of drawing).
Regard to claims 2 and 11, applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843